DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/2022, with respect to the 35 USC 112 rejections, have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(a) rejections for failing to comply with the written description.   Applicant has amending the claim language from “the neuronal feedback signal configured to elicit a sensory precept” to “the neuronal feedback signal adapted to elicit a sensory precept”.  This variation in wording does not remedy the 112 issues. It remains unclear, and not discussed in the specification, how applicant specifically intends to “adapt” the neuronal feedback signal.  Applicant also points to page 11, lines 6-26 as describing how the signal is adapted.   However, this recitation from applicant’s specification is a broad overview of how the signal may be configured (emphasis added).  Further, this is clearly a software application implemented by hardware within the device.  MPEP 2161.01 (I) discusses these types of claims and the written description requirement.  It is noted, from this section of the MPEP that the written description must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor(s) had position of the entire scope of the claimed invention at the time of filing.  The specification must provide details that show that the inventor actually invented the claimed invention.   It is stated in MPEP 2161.01 (I) that:
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”

In this case there are no algorithms and/or no steps/procedures discussed regarding how the neuronal feedback signal is attained and/or determined.  Therefore it is impossible to know how the neuronal signal is specifically “adapted to elicit a sensory precept in a cortex of the individual via stimulating afferent sensory axons of the central nervous system”.  This is also true for the movement support information, this is a broad statement without providing ample discussion (or any discussion) as to how this is or can be performed. 
In this case, the computer and algorithm must be disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor(s) had possession of the claimed subject matter at the time of filing.  Note that the MPEP clearly states that the computer hardware and software must be adequately disclosed.   In this case no hardware for the computer is disclosed and no algorithm is discussed or disclosed.  It is not enough that one of ordinary skill could write a program to achieve this result, the specification must explain how the inventor(s) intends to achieve the claimed function to satisfy the written description requirement.   
The 35 USC 112 written description rejections are not withdrawn.  

Specifically regarding the additional claim language “and wherein the elicited sensory precept is linked to the movement support information through a trained procedure carried out by the individual.”   This language does not alter the scope of the claimed invention in any manner.  It appears to be a passive statement without further limiting the device and/or the method (steps and procedures).   For the purpose of examination this limitation is considered functional in nature and not considered to further limit the claim in any way.  

It is noted that the drawing rejections remain unaddressed. 
The claim objections are withdrawn and the prior art rejections are withdrawn due to ambiguity and indefiniteness within the claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Receiver configured to in claims 20, 24 and 38
Processor configured to in claims 32, 33 and 38.
Feedback signal adapted to in claims 20, 31, 34 and 38.
Movement support information configured to in claims 22 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  computer vision tracking device, kinematic sensor device, touch sensor, force, angle, tension and acceleration sensor device, electroencephalography device, electromyography device, skin conductance, respirator rate, electrocardiogram and temperature sensor device, deep brain local field potential recording device, GPS device, electrocorticography device (claim 25) and the electromechanical prosthetic device (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 20, 34 and 38: Claim 20, lines 10-15 recite:
 “ wherein the neuronal feedback signal is configured to elicit a sensory percept in the cortex of the individual via stimulating afferent sensory axons of the central nervous system targeting sensory neurons of the cortex of the individual; and wherein the elicited sensory percept indicates movement support information related to the obtained sensor signal to support the execution of the movement or action of the individual.”
It is noted that claim 34 and claim 38 each recites similar claim language and is thus rejected in the same manner as discussed here.  The neuronal feedback signal is specifically a sensor signal indicative of movement or action by the individual, based on claim language and the specification.  It is a signal from a sensor which is likely a movement sensor (accelerometer, gyroscope etc.).  It is unclear how a signal can be or is “configured” or “adapted”, this would indicate that the signal is somehow manipulated in some way in order to be configured/adapted to elicit a sensory percept.  The board definition of adapt is to “make fit often by modification” or “to become adapted” https://www.merriam-webster.com/dictionary/adapt.  No guidance or discussion within the specification is provided as to how the processor modifies the neuronal signal based on sensor information.  There is no discussion as to how the signals are even related.  The specification gives no guidance as to how the signal is recorded, processed and/or analyzed in order to allow for this specific configuration/adaptation of a signal of any kind.  Signal processing, implant location, recording location etc. are not adequately discussed within the specification to allow for one of ordinary skill reasonably conclude that the inventors had possession of the claimed invention at the time of filing (MPEP 2161.01).  The specification is written as a broad overview without including sufficient detail.   Stimulation of the central nervous system has become more prevalent in the past decades however, using a sensor signal indicative of patient/user movement as a feedback signal to specifically elicit a sensory percept in the cortex via afferent sensory axons, without specifying implant location and stimulation signal characteristics lends to a gap in how the invention is to be utilized and/or made.    Further, specifying that the sensory precept indicates movement support information, without providing signal analysis, algorithms and/or steps in the procedure lends to a failure in the written description to adequately explain the invention.  
Still regarding claims 22 and 36: the claims have been amended to include the language “and wherein the elicited sensory precept is linked to the movement support information through a training procedure carried out by the individual.”  After an additional review of the specification there is no disclosure as to how the sensory precept is linked to the movement support information through a training procedure.  Further no details what-so-ever as to what applicant intends the training procedure to be.  This is clearly a computer based process however no steps and/or flowcharts are provided as to how this can possibly be accomplished.  No corresponding structure, materials or acts to perform this limitation can be found within the specification.  
Regarding claims 22 and 36: 
The claim states that the movement support information, which is subject to 112 written description above, is configured to provide 
 “a distance indication relating to an object to be manipulated by the individual;
an orientation indication for the individual or a body part of the individual;
an indication of a geographic position of the individual; a success or failure indication for a training task executed by the individual; an indication, preferably continuous, of a desired or unwanted trajectory of a movement or action to be executed by the individual; an indication quantifying a degree of deviation from a desired trajectory of a movement or action to be executed by the individual; an indication designating a desired or unwanted object to be manipulated by the individual; an indication to start of stop the execution of the movement or action; or an indication to provide the individual with a non-verbal instruction related to the execution of a task.”

However, the specification provides no discussion as to how the movement support information, which is somehow derived from the sensor signal, is related to any of the above italicized claim limitations.  The inventors provide no discussion, algorithms, steps etc. as to how these are related and/or derived in any manner.  
Regarding claims 23 and 37:   The specification provides no discussion as to how the sensor signal is indicative of “a position, distance, and / or orientation of a body part of the individual with respect to a fixed reference frame and / or another body part of the individual, and / or an object to be manipulated by the individual; a muscle tension, contraction and / or relaxation state of the at least one body part of the individual; a flexion, extension, supination, pronation and / or rotation angle of a joint of the at least one body part of the individual; a movement speed associated with the at least one body part; a contact pressure between a portion of the at least one body part and an object to be manipulated by the individual.”  Again the specification is written as a broad overview without providing sufficient detail to conclude that the inventors had possession of the claimed invention at the time of filing. 
Regarding claims 26-28: Claims 26-27 requires that the relations ae associated with neuronal feedback signals to support movement.  The specification is lacking in detail as to how this is performed or completed by the device.  It is unclear what sensor signals are used, what neuronal feedback signals are use or how they are associated with each other to complete the tasks required by the claim language.  Claim 28 recites that the relations are based on conceptual or perceptive learning data for the individual, neuro-imaging data, electrophysiological measurement data, neuronal connectivity information, electrical field stimulation data for the neurostimulation device or neuronal excitability model data.   There is simply no disclosure as to how any of these specific relations are acquired or gathered by the device in order to be associated in the manner in which applicant claims.   The specification is lacking any disclosure what-so-ever as to how this is performed.  
Regarding claim 30:  the claim recites that the neuronal feedback signal is adapted to elicit a sensory percept in the cortex with a specific sensory modality which includes the somatosensory cortex, auditory cortex, visual cortex etc.  The specification is lacking in any description as to how this is performed by the device, where the electrodes might be located, which areas of the brain are to be stimulated, which signal parameters would elicit such a response and/or how this would be performed.   No examples are provided, no discussion is given as to how this could be or is performed.  
Regarding claim 31:  the claim recites that the neuronal feedback signal is configured to stimulate thalamocortical axons projecting from the thalamus to the sensory neurons of the cortex or it is configured to stimulate afferent sensory axons of the spinal cord projecting to the thalamus or cortex.  The specification provides no support for or description of this specific type of signal delivered in this specific way.  There are no implant locations discussed, no stimulation parameters discussed etc.  
Regarding claim 38:  the claim requires an electromechanical prosthetic device; however the specification goes into no detail as to what type of device this is or could be. There is no discussion as to how the device specifically interfaces with the CLCBI, there is no discussion regarding signal processing and transmitting.  The specification fails to disclose this in a manner in which one of ordinary skill could make and use the invention.  
Claim limitations “feedback signal adapted  to” and “movement support information configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not provide any written description as to how the feedback signal is adapted or how the movement support information is configured.  Signals, such as these, are generally characterized by signal parameters (amplitude, pulse width frequency etc.), however there is no discussion in the specification as to how applicant intends to configure these signals.  Furthermore, there is no discussion as to how the signals are attained, who they are delivered, how they are processed tec.  The specification is a broad overview of the invention without providing enough detail to determine how or what applicant intends these limitations to be.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remainder of the claims are also rejected in that they depend from previously rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26: the claim recites “further configured” in line 1 however it is unclear what exactly is further configured. 
Regarding claim 27: the claim recites “comprising the data storage device…” in line 1.  Like claim 26 it is unclear what exactly is “comprising” in this claim language.  
Regarding claim 28: the claim recites “the specific relations”, this language lacks proper antecedent basis and is also unclear, it is unclear what is “specific” in this case. 

  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792